Title: To Alexander Hamilton from Robert R. Livingston, 30 August 1783
From: Livingston, Robert R.
To: Hamilton, Alexander


ClerMont [New York] 30th. Augt. 1783
Dr Sir
I felt a resentment at hearing that you had passed without stoping at Clermont that your friendly letter of the 13th. has hardly yet calmed. Abstracted from the pleasure of seeing you I had a thousand political inquiries to make for I have not yet been able to philosophize myself into that tranquil indifference which is perhaps necessary to ones happiness. I am much obliged to you for the attention you have given to the matter I mentioned without being greatly disappointed at its want of success. I consider it as a feather that would have graced my cap But do not feel much pain at going as plain as my neighbours. The affair of the allowance & commission is of more serious import in the present state of my finances but I am less sanguine on that point than you appear to be and scarce know a man in your absence on whom I can rely for carrying it thro’.
I seriou[s]ly lament with you the violent spirit of persecution which prevails here and dread its consequences upon the wealth commerce & future tranquility of the state. I am the more hurt at it because it appears to me almost unmixed with pure or patriotic motives. In some few it is a blind spirit of revenge & resentment but in more it is the most sordid interest. One wishes to possess the house of some wretched Tory another fears him as a rivale in his trade or commerce & a fourth wishes to get rid of his debts by shaking of his creditor or to reduce the price of Living by depopulating the town. It is a sad misfortune that the more we know of our fellow creatures the less reason we have to esteem them. Tho perhaps philosophically considered this may be designed to weaken attatchments which habit alone would otherwise render too strong for our duties to heaven & ourselves—as violent exercise tires & puts us out of breath as we approach the end of the course to prevent the active soul from wearing out its weaker companion by lengthening the race.
Mrs. Livingston & my sisters return their comps. to Mrs. Hamilton to whom you will be pleased also to present mine.
I am Dr Sir with the truest esteem & regard Your   Most Obt hum Servt
